Case 3:17-cv-00463-CHB-CHL Document 36 Filed 11/12/19 Page 1 of 2 PageID #: 582




                            UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF KENTUCKY
                                    AT LOUISVILLE

 DARRYL G. GRIGSBY
     Petitioner,
                                                     Electronically Filed

                                                     CASE NO: 3:17-cv-00463-CHB-CHL
 VS.


 DON BOTTOM, in his official capacity as
      Warden of Northpoint Training
      Center,
      Respondent.

              COUNSEL’S RESPONSE TO COURT’S SHOW CAUSE ORDER
                            OF NOVEMBER 5, 2019

        Comes Maureen Sullivan, counsel for Petitioner Darryl Grigsby, and for her Response to

 this Court’s Show Cause Order of November 5, 2019 (R. 32), states as follows:

        1.     In accordance with the Court’s subsequent Order (R. 33), the undersigned tendered

 under seal her Response (R. 34, 35) to the Court’s Order of October 18, 2019 (R. 28) on November

 7, 2019, at 1:27 p.m. EST.

        2.     Paragraph 3 of that Order states that “[t]he Court’s Order to Show Cause [R. 32]

 will remain pending until Sullivan responds to Petitioner’s Motion.”

        3.     The undersigned believes in good faith that the information contained in the

 tendered Response adequately addresses the reason for the delay in compliance with the Court’s

 original Order. In addition, the undersigned was unexpectedly in Spencer County for Court on the

 due date, November 1, 2019, on the case of another pre-existing client whose custody had been

 unexpectedly transferred from incarceration with work release from Jefferson County to the

 Shelby County Detention Center, the main holding facility for Spencer County, placing him at risk



                                                1
Case 3:17-cv-00463-CHB-CHL Document 36 Filed 11/12/19 Page 2 of 2 PageID #: 583




 of a variety of negative circumstances through no fault of his own or counsel. While the

 undersigned was successful in resolving the issues at hand that day, the undersigned apologizes to

 the Court for the further difficulties it has caused.



                                                 Respectfully submitted,

                                                 /s/ Maureen Sullivan______________
                                                 MAUREEN SULLIVAN
                                                 Kentucky Home Life Building
                                                 239 South Fifth Street, Suite 1700
                                                 Louisville, Kentucky 40202
                                                 (502) 548-1699
                                                 sullivanappeals@gmail.com


                                 CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the foregoing was sent via
 the ECF system to all counsel of record and via U.S. Priority Mail to Petitioner Darryl Grigsby,
 #214497, Northpoint Training Center, P.O. Box 479, Burgin, Kentucky 40310.

                                                 /s/ Maureen Sullivan______________
                                                 MAUREEN SULLIVAN




                                                    2
